Judgment, Supreme Court, New York County (Michael V Ajello, J., and a jury), entered December 18, 2003, dismissing an action for personal injuries allegedly sustained in a hit-and-run accident, unanimously affirmed, without costs.
While plaintiff and a friendly witness were the only persons to testify at trial, it does not necessarily follow that the verdict in defendant’s favor was against the weight of the evidence, where neither witness’s testimony gave any indication of the manner in which the offending vehicle was negligent. In addition, plaintiffs testimony concerning the effect of the impact on his balance was impeached on cross-examination. Plaintiff’s challenge to the jury interrogatories is unpreserved (CPLR 4110-b) and, in any event, the claimed error was harmless. Concur—Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.